Citation Nr: 0910000	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-34 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for lumbar spine degenerative disc disease and degenerative 
joint disease (low back disability).

2.  Entitlement to an initial rating higher than 10 percent 
for right knee degenerative joint disease with iliotibial 
band syndrome (right knee disability).

3.  Entitlement to an initial rating higher than 10 percent 
for migraine headaches.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1999 to August 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for migraine headaches and granted service 
connection and awarded a 20 percent disability rating for a 
low back disability and a 10 percent disability rating for a 
right knee disability, effective September 1, 2004.  By an 
August 2005 rating decision, the RO granted service 
connection and awarded a 10 percent disability rating for 
migraine headaches, effective September 1, 2004.  By an 
October 2006 rating decision, the RO granted entitlement to a 
temporary total disability rating based on convalescence 
following a partial right knee meniscectomy for the period 
from January 31, 2006, to February 28, 2006, after which time 
a 10 percent rating became effective. 

The issue of entitlement to an initial rating higher than 10 
percent for migraine headaches is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C.  


FINDINGS OF FACT

1.  For the period from September 1, 2004 to March 25, 2007, 
the Veteran's low back disability (degenerative disc disease 
and degenerative joint disease with spondylosis, 
spondylolisthesis, and lumbar disc herniation) had been 
manifested by objective findings of muscle spasms and forward 
flexion of the thoracolumbar spine to no less than 45 
degrees, with pain at 40 degrees, and a combined range of 
motion greater than 100 degrees.  Objective findings of 
ankylosis and incapacitating episodes had not been shown. 

2.  Since March 26, 2007, the Veteran's low back disability 
(degenerative disc disease and degenerative joint disease 
with spondylosis, spondylolisthesis, and lumbar disc 
herniation) has been manifested by muscle spasms and 
subjective complaints of constant pain, and objective 
findings of muscle spasms forward flexion of the 
thoracolumbar spine to 50 degrees, with pain at 30 degrees, 
resulting disability comparable to limitation of flexion to 
30 degrees; objective findings of ankylosis and 
incapacitating episodes in the past 12 months have not been 
shown.

3.  Since September 1, 2004, the Veteran's low back 
disability has been productive of neurologic impairment of 
the right lower extremity that results in disability 
analogous to mild incomplete paralysis of the sciatic nerve.

4.  Since September 1, 2004, the Veteran's right knee 
disability (status post arthroscopy and partial meniscectomy 
with chondromalacia and degenerative joint disease) has been 
manifested by subjective complaints of pain, stiffness, 
swelling, locking, and giving way, and objective findings of 
degenerative changes, extension limited to 0 degrees, flexion 
limited at most to 112 degrees, crepitation, some instability 
and tenderness to palpation.  There is no clinical evidence 
of dislocation, effusion, ankylosis, or subluxation.


CONCLUSIONS OF LAW

1.  For the period from September 1, 2004, to March 25, 2007, 
the criteria for a rating in excess of 20 percent for a low 
back disability have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5235-5243 (2008).  

2.  Since March 26, 2007, the criteria for an increased 
rating of 40 percent for a low back disability have been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2008).  

3.  Since September 1, 2004, the criteria for a rating of 10 
percent for neurological manifestations of a lumbar spine 
disability (mild incomplete paralysis of the sciatic nerve) 
of the right lower extremity have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.71(a), 
4.124(a), DC 8520 (2008).

4.  Since September 1, 2004, the effective date of service 
connection, the criteria for a rating in excess of 10 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.321, 4.71a, 
Diagnostic Codes (DCs) 5256-5263 (2008).

5.  The criteria for a separate 10 percent rating for slight 
instability of the right knee are met since September 1, 
2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.321, 4.71a, Diagnostic Codes (DCs) 5256-5263 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For 
traumatic arthritis, DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).

A. Low Back

The Veteran's low back disability (degenerative disc disease 
and degenerative joint disease with spondylosis, 
spondylolisthesis, and lumbar disc herniation) has been rated 
20 percent disabling under 5010-5237.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires the use of an additional diagnostic code to identify 
the basis for the evaluation assigned; the additional code is 
shown after the hyphen.  38 C.F.R. § 4.27 (2008).   
Diagnostic Code 5010 pertains to traumatic arthritis.  
38 C.F.R. § 4.71a, DC 5010.  Diagnostic Code 5237 pertains to 
lumbosacral or cervical strain.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2008), 
38 C.F.R. § 4.71a, DC 5237.  Also applicable are DC 5238, 
which pertains to spinal stenosis, DC 5239, which pertains to 
spondylolisthesis or segmental instability, DC 5242, which 
pertains to degenerative disc disease, and DC 5243, which 
pertains to intervertebral disc syndrome.  38 C.F.R. § 4.71a, 
DC 5238, 5239, 5242, 5243.

Diagnostic Codes 5010 and 5242, however, may not serve as a 
basis for an increased rating in this case.  Diagnostic Code 
5010 and Diagnostic Code 5242 direct that traumatic arthritis 
of the spine and degenerative arthritis of the spine be 
evaluated under DC 5003.  See 38 C.F.R. § 4.71a, DC 5243.  
Diagnostic Code 5003 allows for the assignment of a 20 
percent rating only where there is X-ray evidence of 
arthritis of two or more major joints or two or more minor 
joint groups.  The lumbar spine may only be rated as one 
major joint.  38 C.F.R. § 4.45.  Regardless, the Veteran is 
already in receipt of a 20 percent rating under a diagnostic 
code that takes limitation of motion into consideration 
(5237), and thus neither DC 5010 nor 5242 may serve as a 
basis for an increased rating in this case. 38 C.F.R. § 
4.71a, DC 5003, 5010, 5242.

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), ankylosing 
spondylitis (5240), or spinal fusion (5241).  Accordingly, 
the diagnostic codes pertaining to these disabilities are not 
applicable in this case.

The Board will first look to the General Rating Formula for 
Diseases and Injuries of the Spine, which assigns a 10 
percent rating if forward flexion of the thoracolumbar 
spine is greater than 60 degrees but not greater than 85 
degrees, or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour.

A 20 percent rating is assigned if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A rating of 40 percent is warranted where there is forward 
flexion of the thoracolumbar spine of 30 degrees or less.  
A rating of 50 percent is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008).

The Veteran filed a claim for service connection for a low 
back disability in June 2004, two months prior to separating 
from service.  He had had a medical board examination in 
April 2004, and, in August 2004, he was determined to be 
unfit for continued retention in the military.  At the April 
2004 examination, he complained of low back pain that 
interfered with his ability to perform his military duties, 
including sit-ups, push-ups, heavy lifting, ruck sack 
marching, bending, and running.  He reported, and the record 
reflects, that he had attended physical therapy from January 
to March 2004, but that physical therapy had not provided him 
with prolonged relief.  Range of motion testing in April 2004 
revealed forward flexion to 78 degrees, extension to 26 
degrees, right lateral bending to 26 degrees, and left 
lateral bending to 28 degrees, with no range of motion 
testing for rotation.  The low back was found to be tender 
and X-rays revealed L5-S1 bilateral spondylolisthesis with 
Grade I spondylolisthesis and L5-S1 degenerative disc 
disease.  

On VA examination in August 2004, the Veteran reported that 
he had noticed a gradual onset of back pain beginning in 
2002, which may have been affected by eight parachute jumps 
he completed in 2000.  

Range of motion testing of the Veteran's lumbar spine 
revealed active forward flexion to 50 degrees, active 
extension to 13 degrees, active left lateral bending to 15, 
active right lateral bending to 17 degrees, active left 
rotation to 30 degrees with pain, and active right rotation 
to 35 degrees.  Passive forward flexion was to 54 degrees, 
passive extension was to 15 degrees, passive left lateral 
bending was to 20 degrees, passive right lateral bending was 
to 22 degrees, passive left rotation was to 33 degrees, and 
passive right rotation was to 37 degrees.  Range of motion on 
repetitive use testing revealed forward flexion to 50 
degrees, with pain, extension to 12 degrees, with pain, left 
lateral bending to 16 degrees, with pain, right lateral 
bending to 14 degrees, with slight pain, left rotation to 31 
degrees, and right rotation to 31 degrees with pain.  
Physical examination revealed a normal posture and gait, with 
no kyphosis or scoliosis.  Lordosis was present.  There was 
mild paraspinous muscle spasm.  Palpation of the lumbar spine 
was nontender.  Straight leg raising was negative.

VA treatment records from October 2004 to March 2005 reflect 
that the Veteran complained of low back pain that sometime 
radiated to his right knee.  On physical examination in March 
2005, the lumbar area was tender to palpation.  The plan was 
to start physical therapy. 

On April 2005 VA examination, the Veteran reported that that 
his low back pain had worsened, with sharp pain located at 
the paravertebral muscles of the lumbosacral area.  He stated 
that he took pain medication for relief.  He reported 
experiencing flare-ups once or twice per week, which lasted 
for two to three hours.  The Veteran did not use an assistive 
device to ambulate nor did he use a back brace.  He stated 
that he could usually walk for about 10 minutes.  He denied 
episodes of weakness or falling.  

Range of motion testing of the Veteran's lumbar spine 
revealed forward flexion to 60 degrees with pain at 40 
degrees, extension to 30 degrees, left and right lateral 
bending to 10 degrees with pain, left and right rotation to 
20 degrees, with pain at 10 degrees.  There was no 
additional limitation in range of motion with repetitive 
use.  Palpation over the spinous processes was tender, 
accompanied by spasms with light touch.  There was no 
ankylosis, lordosis, or scoliosis.  The assessment was 
lumbar strain, myositis, and lumbar spondylolisthesis with 
grade 1 spondylolisthesis.  

In June 2006, the Veteran was determined to not meet the 
medical requirements for employment as a police officer for 
the Department of Veterans Affairs Caribbean Healthcare 
System.  

VA treatment records dated from January 2006 to March 2007 
evidence treatment for low back problems.  In April 2006 the 
Veteran reported that his low back pain worsened on exertion 
and at night.  A treatment plan, including back stretches, 
was demonstrated, as well as the use of a TENS unit.  In 
October 2007, he reported that he had started using a 
lumbosacral corset at work for pain relief, and found relief 
using the TENS unit and taking prescribed pain medication.  

On March 2007 VA examination, the Veteran reported that he 
suffered from constant low back pain that radiated to his 
legs.  The pain was described as shock-like and would last 
from four to six hours.  He reported experiencing flare-ups 
with a pain intensity of 9/10, at least three to six times 
per month.  The pain was worse when standing or walking for a 
prolonged period of time.  He reported that he could walk for 
20 to 40 minutes, and did not use an assistive device or wear 
a back brace. 

Range of motion testing of the Veteran's lumbar spine 
revealed forward flexion to 50 degrees with pain at 30 
degrees, with pain, extension to 10 degrees, with pain, 
left and right lateral bending to 10 degrees with pain, 
left and right rotation to 10 degrees.  Forward flexion 
revealed a functional loss of 40 due to pain, extension a 
functional loss of 20 due to pain, and the right lateral 
flexion and right lateral rotation were assessed to have a 
functional loss of 20 due to pain.  Palpation over the 
spinous processes was tender, accompanied by spasms to 
light touch.  The Veteran had a normal gait.  There was no 
kyphosis or ankylosis, but there was reversed lordosis.  
The assessment was lumbar spine degenerative disc disease, 
lumbar spondylosis, lumbar disc herniation, and lumbar 
spondylolisthesis. 

VA treatment records dated from April 2007 to October 2007 
reflect continuing complaints of low back pain.  In April 
2007 the Veteran complained of back pain that felt like a 
7/10 constantly. On physical examination, there was no 
edema, erythema, warmth, or visible masses.  There was no 
asymmetry or deformity. On palpation, there was tenderness 
to the right paraspinal muscles.  On range of motion 
testing, there was a marked decrease in extension and 
rotation.  Straight leg testing, Gaenslen's testing, 
Patrick's testing, and Storks testing were negative.  There 
was hamstring tightness.   Neurological testing was 
negative, however, the Veteran was found to have L5-S1 
neural foramina stenosis which could contribute to his 
symptoms of pain.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  

The ranges of motion of the Veteran's lumbar spine for the 
period from September 1, 2004, the effective date of service 
connection, to March 25, 2007, as shown on VA examination in 
August 2004 and April 2005, even when considering functional 
loss and limitation of motion due to pain, fall at most 
within the requirements for a 20 percent rating:  forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or combined range of motion 
of the thoracolumbar spine not greater than 120 degrees.  
Limitation of flexion of the lumbar spine to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine are not shown.  Thus, the evidence does not support a 
higher rating under the General Rating Formula for Diseases 
and Injuries of the Spine.

The ranges of motion of the Veteran's lumbar spine since 
March 26, 2007, as shown on March 2007 VA examination, 
evidence a worsening of the Veteran's low back condition and 
instead fall within the requirements for a 40 percent rating:  
forward flexion of the thoracolumbar spine 30 degrees or 
less.  Although the Veteran could physically forward flex to 
50 degrees, the examiner concluded that he experienced 
functional loss beginning at 40 degrees, and that at 30 
degrees, the Veteran complained of painful motion, which even 
considering limitation of motion due to pain, reflects a 
limitation of motion that more closely approximates forward 
flexion to only 30 degrees.  Unfavorable ankylosis of the 
entire thoracolumbar spine, however, has not been shown.  
Thus, the evidence supports a rating of 40 percent, but not 
more, under the General Rating Formula for Diseases and 
Injuries of the Spine.

The Board next turns to the question of whether the Veteran 
is entitled to an increased rating based upon the diagnostic 
criteria pertaining to intervertebral disc syndrome (IDS).  
IDS (pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a rating of 40 percent is 
warranted where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A maximum rating of 60 percent is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes are defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

On VA examination in August 2004, the Veteran denied having 
been hospitalized for his low back condition.  He completed 
physical therapy, with limited results. While he had 
difficulty performing his military duties, such as wearing 
load bearing equipment and body armor, he was found to be 
able to walk to an unlimited degree and ride his bicycle for 
45 minutes at a time.  On VA examination in April 2005, the 
Veteran reported that he experienced flare-ups of the low 
back pain once or twice per week that lasted for an hour to 
two hours, however, he denied being hospitalized or 
prescribed bed rest by a physician in the previous year for 
his low back condition.  On VA examination in March 2007, the 
Veteran reported that he had not been hospitalized or been 
prescribed bed rest by a physician in the previous year for 
his low back condition. VA treatment records dated up to 
October 2007 do not evidence any incapacitating episodes of 
the low back, and the record otherwise does not demonstrate 
that the Veteran was prescribed bed rest by a physician.  
Accordingly, the Board finds that the Veteran is not entitled 
to an increased rating based upon incapacitating episodes for 
anytime since September 1, 2004, the effective date of 
service connection.  

As the Veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the Veteran is entitled to a higher rating based upon 
his combined orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, the August 
2004 VA examination range of motion testing of the Veteran's 
lumbar spine revealed active forward flexion to 50 degrees, 
active extension to 13 degrees, active right lateral bending 
to 17 degrees, active left lateral bending to 15 degrees, 
active right lateral rotation to 35 degrees and active left 
lateral rotation up to 30 degrees.  Passive forward flexion 
was to 54 degrees, passive extension was to 15 degrees, 
passive left lateral bending was to 20 degrees, passive right 
lateral bending was to 22 degrees, passive left rotation was 
to 33 degrees, and passive right rotation was to 37 degrees.  
On VA examination in April 2005, he had forward flexion to 60 
degrees, with pain at 40 degrees, extension to 30 degrees, 
right and left lateral bending to 10 degrees, with pain, and 
right and left lateral rotation to 20 degrees, with pain at 
10 degrees.  Those ranges of motion would warrant a rating of 
20 percent under the general rating formula.  The 
requirements for a higher rating under the general rating 
formula, forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine, are not shown.

On VA examination in March 2007, however, the Veteran's 
lumbar spine revealed forward flexion to 50 degrees with pain 
and functional loss at 30 degrees, extension to 10 degrees, 
with pain, left and right lateral bending to 10 degrees with 
pain, left and right rotation to 10 degrees.  Those ranges of 
motion would warrant a rating of 40 percent under the general 
rating formula.  The requirements for a higher rating under 
the general rating formula, unfavorable ankylosis of the 
entire thoracolumbar spine, are not shown.  Therefore, as 
discussed above, based upon orthopedic manifestations, the 
Veteran has met the criteria for a 40 percent rating since 
March 26, 2007.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2008).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

On VA examinations in April 2004 and August 2004, the Veteran 
complained of constant back pain.  Neurological examination, 
however, was assessed as normal.  There was no paresthesias 
or weakness of the extremities.  In August 2004, the 
neurovascular status of the lower extremities was intact.  
Deep tendon reflexes of the lower extremities were 2+ 
bilaterally.  Musculoskeletal strength was 5/5.  The Veteran 
was able to walk on his toes and heels.  In October 2004, the 
Veteran sought treatment for his back pain at the VA.  At 
that time, he complained of low back pain that radiated to 
his right leg.  Physical examination revealed no clubbing 
cyanosis or edema of the lower extremities.  The assessment 
was low back pain with symptoms that were compatible with 
radicular pain.  The plan was to take prescription pain 
medication as needed.  In March 2005, the Veteran sought 
treatment at the VA and complained that his low back pain was 
localized, but sometimes radiated down to his right knee 
which would go numb.  His right iliolumbar area and right 
patellar region were tender to palpation.  There was no edema 
or focal muscle atrophy.  

On VA examination in April 2005, the Veteran again complained 
of sharp and shock-like low back pain that was located at the 
paravertabral muscles of the lumbosacral area.  His spine was 
tender to palpation and repetitive flexion caused pain, 
without evidence of lack of endurance or weakness.  His 
senses were intact to pinprick examination.  Motor 
examination was with normal tone, without atrophy.  His lower 
extremity strength was 5/5 proximally and distally.  His deep 
tendon reflexes were 2+ and symmetrical.  Straight leg 
testing was negative, bilaterally.  

In August 2006, the Veteran reported that the numbness and 
pain in his right leg worsened after prolonged use.  The pain 
in his right leg was constant, but was worse in the morning.  

Due to his continued complaints of radiating pain and 
numbness in his lower extremities, the Veteran underwent 
monopolar needle sterile electromyography examination in 
November 2006 for further inquiry.  There was normal 
insertional activity without abnormal spontaneous activity at 
all muscles tested.  The study was concluded as normal, with 
no evidence of right L4/L5/S1 radiculopathy.

However, on March 2007 VA examination, the Veteran continued 
to complain of radiating pain to his lower extremities, 
lasting from 4 to 6 hours.  Despite his subjective sensory 
complaints, his neurological examination was normal.  An 
April 2007 VA treatment record reflects that, although the 
Veteran tested negative for neurological involvement, he was 
found to have L5-S1 neural foramina stenosis which could 
contribute to his symptoms of neurological pain.  

Here, the Veteran has continuously complained of sharp pain 
that moves down his right leg, leaving his right leg numb.  
On physical examination of his low back in October 2004, his 
symptoms were concluded as compatible with right leg 
radiculopathy.  Although the Veteran underwent a November 
2006 electromyography which was negative for radiculopathy, 
the Veteran has reported right leg pain, tingling, and 
numbness in treatments records spanning from 2004 through 
2006.  Therefore, the Board finds that the right lower 
extremity sciatica symptoms are primarily sensory in nature 
and compatible with an incomplete paralysis of the sciatic 
nerve that is mild in degree.  Accordingly, the Board finds 
that the Veteran's right lower extremity manifestations 
result in mild residual impairment, warranting a separate 10 
percent rating under DC 8520.  The Board finds no evidence of 
organic changes, such as muscle atrophy, trophic changes, 
etc., that would warrant a higher rating.  Additionally, 
because the Veteran's testimony, which the Board has 
determined to be both credible and competent, demonstrates 
these symptoms to have persisted since the effective date of 
service connection, the Board finds that the Veteran is 
entitled to an increased rating of 10 percent since September 
1, 2004, the effective date of service connection.  Layno v. 
Brown, 6 Vet. App. 465 (1994) (layperson is competent to 
report and describe the severity of symptoms that are capable 
of lay observation).

The Board has determined that the Veteran is entitled to no 
more than a 20 percent disability rating under any of the 
spinal rating criteria applicable for the period from 
September 1, 2004, to March 25, 2007, and a rating of 40 
percent, but not more, under the spinal rating criteria since 
March 26, 2007.  Consideration has been given to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  Although he has 
complained of flare-ups, they occur only after certain 
activities, such as prolonged standing or physical activity.  
VA examination in August 2004 demonstrated a minimal 
difference in range of motion testing after five repetitions.  
On VA examination in April 2005, the Veteran reported 
experiencing pain on repetitive range of motion testing, 
however, there was no evidence of a lack of endurance or 
weakness.  There has been no evidence that, from September 1, 
2004, to March 25, 2007, the Veteran's flare-ups resulted in 
favorable ankylosis of the spine or forward flexion to less 
than 30 degrees, or that since March 26, 2007, the Veteran's 
flare-up result in unfavorable ankylosis of the spine.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board therefore 
finds that an increased rating based on additional pain, 
excess motion, fatigability, or incoordination is not 
warranted because the evidence overall does not demonstrate 
that due to those symptoms or flare-ups that the Veteran is 
disabled to the extent and to the frequency required by the 
next higher rating.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for the Veteran's back 
disability, but findings supporting a rating in excess of 20 
percent have not been documented.  In addition, it has not 
been shown that the service-connected back disability has 
required frequent periods of hospitalization or has produced 
marked interference with the Veteran's employment.  In fact, 
the Veteran has consistently reported to his VA examiner's 
that he had been attending a university and has worked in at 
least two positions throughout the pendency of his appeal.  
Therefore, the Board finds that referral for consideration of 
the assignment of an extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that for the period from 
September 1, 2004 to March 25, 2007, the Veteran's low back 
disability has not warranted a rating higher than 20 percent.  
However, the Board finds that since March 26, 2007, the 
Veteran's low back disability has warranted an increased 
rating of 40 percent, but no higher.  In addition to these 
ratings, the Board finds that the Veteran is entitled to a 
separate 10 percent rating, but no higher, for neurological 
manifestations of the service-connected disability of the 
spine in the right lower extremity.  The "benefit-of-the-
doubt" rule has been considered in making this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).

B.  Right Knee

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257.  Evaluation of 
a knee disability under both of those diagnostic codes does 
not amount to pyramiding.  However, a separate rating must be 
based on additional compensable level of disability.  38 
C.F.R. § 4.14 (2008); VAOPGCPREC 23-97 (July 1, 1997), 62 
Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 
(1994).

Separate ratings may be assigned for limitation of flexion 
and limitation of extension of the same knee.  Specifically, 
where a Veteran has both a compensable level of limitation of 
flexion and a compensable level of limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. 
Reg. 59990 (2005).

The Veteran's right knee disability has been rated 10 percent 
disabling under DC 5010-5024.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires the 
use of an additional diagnostic code to identify the basis 
for the evaluation assigned; the additional code is shown 
after the hyphen.  38 C.F.R. § 4.27 (2008).   Diagnostic Code 
5010 pertains to traumatic arthritis.  38 C.F.R. § 4.71a, DC 
5010.  DC 5024 pertains to tenosynovitis.  As the Veteran had 
been diagnosed with iliotibial band syndrome, the RO rated 
him by analogy to tenosynovitis, which is rated based upon 
limitation of motion of the affected joint.  Accordingly, DCs 
5260 and 5261, which contemplate limitation of flexion and 
extension of the knee, are applicable.  38 C.F.R. § 4.71a, DC 
5260, 5261 (2008).  Diagnostic Code 5257, which pertains to 
subluxation or lateral instability, 5258, which pertains to 
dislocation of semilunar cartilage with frequent episodes of 
"locking," pain, and effusion of the joint, and 5259, which 
pertains to the removal of semilunar cartilage, are also 
potentially applicable in this instance.  38 C.F.R. § 4.71a, 
DCs 5010, 5024, 5257, 5258, 5259, 5260, 5261

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5256 (ankylosis of the knee), 5262 
(impairment of the tibia and fibula), and 5263 (genu 
recurvatum) are not applicable in this instance, as the 
medical evidence does not show that the Veteran has any of 
these conditions.  Specifically, the treatment records and 
the August 2004, April 2005, and March 2007 VA examinations 
do not demonstrate any objective finding of ankylosis of the 
right knee.  Additionally, no impairment of the tibia or 
fibula, or genu recurvatum, has been diagnosed.

In January 2006, the Veteran underwent a meniscectomy of the 
right knee. The RO assigned a temporary total disability 
rating from January 21, 2006, to February 28, 2006.  See 
38 C.F.R. § 4.30.  The 100 percent rating in effect during 
this period is the maximum rating possible under all 
potentially applicable rating criteria; the Veteran cannot be 
awarded more than 100 percent under schedular criteria at any 
given time.  See 38 C.F.R. § 4.71a.   Therefore, the Board 
need not discuss the impact of DeLuca v. Brown, 8 Vet. App. 
202 (1995) (evaluation of musculoskeletal disorders rated on 
the basis of limitation of motion requires consideration of 
functional losses due to pain), before finding that an 
increased schedular rating for a right knee disability is not 
warranted for that period of time.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  

Under DC 5260, which contemplates limitation of leg flexion, 
a zero percent rating is warranted for flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited 
to 45 degrees; a 20 percent rating is warranted for flexion 
limited to 30 degrees; and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Under DC 5261 (limitation of extension of the leg), a 
zero percent rating is warranted for extension limited to 5 
degrees; a 10 percent rating is warranted for extension 
limited to 10 degrees; a 20 percent rating is warranted for 
extension limited to 15 degrees; a 30 percent rating is 
warranted for extension limited to 20 degrees; a 40 percent 
rating is warranted for extension limited to 30 degrees; and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.

The first clinical record regarding the Veteran's claim for 
increase for his right knee disability is a VA examination in 
April 2004.  At that time, the Veteran had extension of the 
left knee to 0 degrees, and flexion to 120 degrees.  The VA 
examiner did not record range of motion testing on repetitive 
use.

On VA examination in August 2004, the Veteran had active 
extension of the right knee to 0 degrees, and active flexion 
to 116 degrees, with pain that was described as 1/10.  The 
Veteran had passive extension of the right knee to 0 degrees, 
and passive flexion to 124 degrees.  Range of motion testing 
after five repetitions was extension of 0 degrees, and 
flexion to 121 degrees. 

On VA examination in April 2005, the Veteran had extension of 
the right knee to 0 degrees, and flexion to 140 degrees, with 
pain beginning at 90 degrees.  The Veteran could not 
repetitively squat due to the pain in the right knee. 
. 
On VA examination in March 2007, the Veteran had extension of 
the right knee to 0 degrees, and flexion to 140 degrees, with 
pain beginning in the last 20 degrees without functional 
loss. 

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each 
occasion that the range of motion of the Veteran's right knee 
was measured, he had full extension, or extension to 0 
degrees.  Extension to 0 degrees warrants a noncompensable 
evaluation.  Diagnostic Code 5261 therefore cannot serve as a 
basis for an increased rating or any separate compensable 
rating in this case.  Similarly, DC 5260 cannot serve as a 
basis for an increased rating or any separate compensable 
rating in this case.  The flexion of the Veteran's right knee 
would have to be limited to 30 degrees in order to warrant an 
increased rating of 20 percent.  Flexion limited at most to 
116 degrees does not warrant a rating higher than 10 percent 
under DC 5260.

The Board has determined that the Veteran is not entitled to 
a compensable rating under either DC 5260 or 5261.  Given 
that he did not meet the criteria for a compensable rating 
under either of these diagnostic codes, General Counsel 
Precedent Opinion VAOPGCPREC 9-2004 is not applicable.  
VAOPGCPREC 9-2004 (September 17, 2004).  VAOPGCPREC 9-2004 
held that separate ratings could be assigned when the 
criteria for a compensable rating under DCs 5260 and 5261 
were met.  In the present case, there is no basis for a 
compensable rating under either of DC 5260 or DC 5261.  

Next, the rating criteria for DC 5257 (other impairment of 
the knee) provides that a knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, DC 5257.  Under 38 C.F.R. § 4.31, where 
the criteria for a compensable rating under a diagnostic code 
are not met, and the schedule does not provide for a zero 
percent evaluation, as in DC 5257, a zero percent rating will 
be assigned when the required symptomotology is not shown. 38 
C.F.R.  § 4.31 (2008).

On April 2004 VA examination, the Veteran reported that he 
had begun to experience pain in his right knee in January 
2004.  The knee hurt when he ran, squatted, or jumped.  He 
reported no improvement with physical therapy, and found only 
temporary relief by taking ibuprofen.  MRI examination of the 
right knee revealed mild degenerative joint disease of the 
lateral compartments, with minimal degenerative changes of 
the posteral horn of the lateral meniscus.  

On August 2004 VA examination, the Veteran reported that he 
had pain in the lateral aspect of the right knee.  He 
reported that his physical therapist had diagnosed him with 
iliotibial band syndrome.  He reported experiencing knee pain 
when sitting for a prolonged period, as well as difficulty 
negotiating stairs.  Physical examination revealed normal 
reflexes in the right knee, with no neurological 
manifestations.  Further review of the April 2004 MRI 
revealed moderate interstitial edema of the anterior cruciate 
ligament.  The assessment was iliotibial band syndrome.  

Om April 2005 VA examination, the Veteran reported that his 
right knee pain was a 5/10.  He described the pain as 
accompanied by swelling, locking, fatigability, a giving way 
sensation, and lack of endurance for ambulation.  He was 
taking pain medication with mild relief.  He reported 
experiencing flare-ups due to prolonged standing, bending, 
negotiating stairs, and driving.  The flare-ups occurred two 
to three times per month and lasted two to three hours at a 
time.  Instability testing was positive on varus examination 
and negative on anterior or posterior ligament examination.  
McMurray testing was positive at the lateral area of the 
right knee.  There was no evidence of edema effusion or 
redness of the right knee.  MRI examination revealed a 
lateral meniscus tear with loose meniscal fragments.  There 
was medial femoral chondromalacia at the patellofemoral 
joint.  There was mild chondromalacia at the posterolateral 
tibial plateau area.  The assessment was right knee lateral 
meniscus tear, chondromalacia patella, and patellofemoral 
dysfunction. 

In August 2006, approximately seven months following a 
meniscectomy of the right knee, the Veteran reported that his 
right knee was still in constant pain and was worse in the 
morning.  It was localized along the lateral joint line.  The 
pain was worse when walking or with prolonged activity.  He 
also reported crackling of the knee, but no buckling or 
giving way.  Physical examination revealed  no edema, 
erythema, warmth, or visible masses.  The assessment was 
right patellofemoral syndrome.

On March 2007 VA examination, the Veteran reported continued 
symptoms of pain, swelling, locking, and giving way.  He 
reported that he suffered from weekly flare-up that lasted 
form 2 to 3 hours.   Physical examination revealed tenderness 
over the right knee at the peripatellar area, with no 
swelling or redness.  Stability testing revealed no 
instability in the lateral or medial anterior or posterior 
ligaments.  Lachman testing was negative.  McMurray testing 
and Appley testing were both positive, mainly in the lateral 
aspects of the right knee.  The assessment was right knee 
chondromalacia patella, patellofemoral dysfunction, lateral 
meniscal tear, and degenerative joint disease.  

April 2007 and October 2007 treatment records reflect 
continued complaints of right knee pain, with complaints of 
crepitis and locking.  In October 2007, the Veteran was 
counseled on the benefits of arthoscopic procedure for the 
right knee. 

In this case, the Veteran has complained of right knee 
locking and giving way, as well as problems negotiating 
stairs and frequent flare-ups.  Although he underwent a 
partial meniscectomy in January 2006, the clinical evidence 
demonstrates that the Veteran has been diagnosed with mild 
chondromalacia patella and degenerative joint disease since 
he was service-connected in September 2004.  Because various 
treatment records and testing for instability on April 2005 
and March 2007 VA examinations reveal slight instability of 
the right knee, and resolving the benefit of the doubt in 
favor of the Veteran, the Board finds that the Veteran is 
entitled to a separate 10 percent rating for slight 
instability.  Furthermore, that instability was confirmed at 
the most recent VA examination and the most recent VA 
treatment records.  The Veteran is competent to report 
experiencing instability, as the perception of instability 
comes to him through his senses, and he has reported 
experiencing such instability since the time he filed his 
claim, the Board finds that he is entitled to a separate 10 
percent rating for instability effective September 1, 2004 to 
January 30, 2006 and then from March 1, 2006 to the present, 
so that the separate 10 percent rating is not in effect 
during the time period when the Veteran was in receipt of a 
temporary total disability following his right knee surgery.  
Layno v. Brown, 6 Vet. App. 465 (1994).  In addressing 
whether he is entitled to a rating higher than 10 percent, 
the Board finds that he is not, as the Veteran's lateral 
collateral ligament and medial collateral ligament, as well 
as his anterior cruciate ligament and posterior cruciate 
ligament, have continuously been found to be within normal 
limits since 2004, thus indicating normal ligament stability.  
Evidence of the Veteran's knee slipping or giving way, with 
otherwise normal stability of the ligaments, may not be found 
to equate to moderate instability.  

The Veteran in this case has been awarded a 10 percent rating 
under DC 5010, for degenerative arthritis.  38 C.F.R. § 
4,71a, DC 5010.  In order to be eligible for a separate 
rating under that diagnostic code, the Veteran must not 
qualify for compensation under the diagnostic codes 
pertaining to limitation of motion.  38 C.F.R. §§ 5003, 5010.  
However, the Veteran here does not qualify for compensation 
on the basis of limitation of motion.  The issue before the 
Board, then, is whether the Veteran is entitled to a higher 
rating under DC 5010 for his degenerative arthritis.  Under 
DC 5010, a 20 percent rating is not warranted unless X-ray 
evidence shows involvement of two or more major joints or two 
or more minor joint groups with occasional incapacitating 
exacerbations. The knee is considered a major joint.  
Because, however, in this case there are not two or more 
major or minor joints involved for which the Veteran has 
established service connection for arthritis, he is not 
entitled to a rating greater than the current 10 percent 
rating under this code.

Additionally, under DC 5259, a maximum rating of 10 percent 
is awarded for the symptomatic removal of semilunar 
cartilage.  While the Veteran has undergone a partial 
meniscectomy, he is already in receipt of a separate 10 
percent rating under 5257, and therefore DC 5259 cannot serve 
as a basis for an increased rating in this case.  Similarly, 
although DC 5258 provides for a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion of the joint, the Veteran is 
already in receipt of a rating under 5257, which contemplates 
the Veteran's symptoms of pain, crepitus, locking, and giving 
way.  Therefore, to separately compensate the Veteran under 
DC 5258 would constitute pyramiding, which is prohibited by 
VA regulations.  38 C.F.R. § 4.14.  Further, while the 
Veteran has complained of frequent flare-ups accompanied by 
swelling and a giving way sensation, the clinical evidence 
does not demonstrate evidence of effusion or dislocation of 
semilunar cartilage of the right knee, and therefore the 
Veteran is not entitled to a separate rating under DC 5258.  

The Veteran contends that his right knee disability flares up 
when walking, climbing stairs, or standing for a prolonged 
period of time.  However, even if the Veteran does experience 
flare-ups of his right knee disability, the Board finds it 
unlikely, and there is no evidence which suggests, that, on 
repetitive use, the right knee would be restricted by pain or 
other factors to only 45 degrees flexion or 10 degrees 
extension.  Thus, even considering the effects of pain on 
use, there is no probative evidence that the further 
limitation due to pain results in the right knee being 
limited to a sufficient extent to warrant a higher rating.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In this case, the Schedule is not 
inadequate.  The Schedule does provide for higher ratings for 
the Veteran's service-connected knee disability.  The 
evidence does not show that the Veteran's knee disability is 
productive of marked interference with employment which would 
be exceptional for that envisioned by the rating schedule at 
the Veteran's current rating nor does the evidence show 
frequent hospitalization related to the knee.  Rather, the 
evidence shows that the Veteran is a student at a university 
and has been employed in at least two different positions.  
The evidence also does not show frequent hospitalization due 
to the disability.  For these reasons, the Board finds that 
referral for assignment of an extraschedular rating for this 
disability is not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that the 
Veteran's right knee disability has warranted no more than a 
10 percent rating pursuant to DC 5010-5024 since September 1, 
2004.  Additionally, the Board finds that the weight of the 
credible evidence demonstrates that the Veteran has been 
entitled to a separate 10 percent rating for slight 
instability of the left knee pursuant to DC 5257 from 
September 1, 2004 to January 30, 2006, and then from March 1, 
2006 to the present .  All benefit of reasonable doubt has 
been resolved in favor of the claimant in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Veteran's claims arise from his disagreement with the 
initial evaluations following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to the duty to assist, the Board notes that VA has 
associated the service treatment records and post-service 
treatment records with the claims folder.  In addition, he 
was afforded VA examinations.  Thus, the duty to assist has 
been met.

ORDER

An initial rating higher than 20 percent for the period from 
September 1, 2004, to March 25, 2007, for a low back 
disability is denied.

An initial rating of 40 percent, but no higher, since March 
26, 2007, for a low back disability is granted.  

A separate 10 percent rating for mild incomplete paralysis of 
the sciatic nerve of the right lower extremity, is granted.

An initial rating higher than 10 percent for a right knee 
disability is denied.

A separate 10 percent rating for slight instability of the 
right knee is granted. 

REMAND

Additional development is needed prior to further disposition 
of the claim for an initial rating higher than 10 percent for 
migraine headaches.  

In January 2005, the Veteran disagreed with all issues in the 
October 2004 rating decision, including the denial of service 
connection for migraine headaches.  In August 2005, the RO 
subsequently granted service connection for migraine 
headaches and awarded a 10 percent disability rating, 
effective September 1, 2004.  In a January 2006 statement, 
the Veteran requested that the RO include his migraine 
headaches in his appeal.  It does not appear from a review of 
the claims file that the Veteran has been issued a statement 
of the case on this issue.  Where a notice of disagreement 
has been filed with regard to an issue, and a statement of 
the case has not been issued, the appropriate Board action is 
to remand the issue for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Send the Veteran and his representative a 
statement of the case on the issue of 
entitlement to an initial rating higher 
than 10 percent for migraine headaches.  
He should be informed of his appeal 
rights.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


